PELHAM, P. J.
The appeal is on the record proper, without a bill of exceptions, and shows regular proceedings and judgment of conviction finding the defendant guilty of seduction, following a verdict of the jury. The record also shows a sentence imposed upon the defendant in due form, sentencing him to imprisonment in the penitentiary for a term of 6 years. The certificate of the clerk shows that more than 90 days have elapsed *14since the judgment of conviction and notation of appeal by defendant, and that no bill of exceptions has been presented. There being no bill of exceptions, this court cannot review and pass upon the charges set out in the record as refused to the defendant.
We find nothing in the record authorizing a reversal of the judgment from which the appeal is prosecuted.
Affirmed.